DETAILED ACTION
This office action is responsive to After-Final Amendment filed on April 1, 2021 and Examiner’s Amendment entered on April 9, 2021, in this application Hosokawa et al., U.S. Patent Application No. 16/795,170 claiming priority to Hosokawa et al., U.S. Patent Application No. 15/823,739 (Filed November 28, 2017) (“Hosokawa”).  Claims 1 – 20 were pending.  Claims 2, 3, 7, 9, 10, 14, 16, 17, and 21 are cancelled.  Claims 8 and 15 are amended.  Claims 1, 4 – 6, 8, 11 – 13, 15, and 18 – 20 are allowed.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
In light of amendments made to the claims the rejections made under 35 USC 101 are withdrawn.
The independent claims, as amended, now contain limitations that integrate the judicial exception into a practical application and are sufficient to amount to significantly more than the judicial exception.  The amended claims now recite an improvement to the field of source code quality inspection.  The claims recite determining one or more node from the plurality of nodes that have no inclusion relation based on the analyzed inclusion relation and the analyzed congruent relation as the number of coding styles; and determining a name of a developer by matching the one or more nodes from the plurality of nodes that have no inclusion relation to developer data; and displaying the name of the developer.  The specification states that the Hosokawa at ¶ 0020.   Determining the name of the developers who wrote the code based on analyzing coding styles allows for the identification of developers who created errors in the code as well as determining if many developers created the code which is an indication of code and developer quality.  Hosokawa at ¶ 0002, 0020, 0022, 0023, 0032.
The improvement recited by the claims integrate the abstract idea into a practical application and are significantly more than the abstract idea.  Therefore, the claims the rejections made under 35 USC 101 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Dmitry Paskalov, Registration No. 77,228 on April 1, 2021, to place the case in condition for allowance.
The application has been amended as follows:   Please replace the entire claim set as indicated below.
Listing of Claims

extracting one or more characteristics from a plurality of lines of a plurality of source code, wherein extracting the one or more characteristics from the plurality of lines of the plurality of source code is based on extracting characteristics using a Spacing Characteristics Vector method that decomposes the plurality of lines into a token sequence, and wherein the token sequence represents the one or more characteristics of each one from the plurality of lines;
analyzing the one or more extracted characteristics for an inclusion relation and a congruent relation by comparing Bi-grams or Tri-grams of two different lines from the plurality of lines, wherein analyzing the one or more extracted characteristics for the inclusion relation and the congruent relation further comprises:
determining one or more characteristics of a first line and a second line of the two different lines;
based on determining that each characteristic of the first line either equals the characteristics of the second line or unspecified, setting a relation of the first line is in the inclusion relation in the second line; and
based on determining that the relation of the first line is in the inclusion relation in the second line and the second line is in the inclusion relation in the first line, setting that the first line and the second line in the congruent relation;
generating a plurality of node relations of a plurality of nodes based on the inclusion relation and the congruent relation, wherein each node within the plurality of nodes corresponds to each line of the plurality of source code;

2 of 15determining a name of a developer by matching the one or more nodes from the plurality of nodes that have no inclusion relation to developer data; and
displaying the name of the developer.  

2-3. (Canceled)  
  
4. (Previously Presented) The method of claim 1, wherein the token sequence comprises one or more characters selected from a group comprising of:
a line identification label;
a unary operator;
a binary operator;
a trinary operator;
a reserved word;
a block;
a parenthesis; and
a whitespace.  

5. (Original) The method of claim 1, wherein extracting one or more characteristics from a plurality of lines of the plurality of source code is based on extracting characteristics using a Spacing N-Gram method that decomposes the plurality of lines into a token sequence, and 

6. (Original) The method of claim 5, wherein analyzing the one or more extracted characteristics for an inclusion relation and a congruent relation comprises:
determining one or more N-gram items and each N-gram item count from a tokenized representation of a first line;
determining one or more N-gram items and each N-gram item count from a tokenized representation of a second line;
3 of 15based on determining that each N-gram item count of the first line and the each N-gram item count of the second line are more than 0 or the corresponding each N-gram item count of the first line does not exist, setting a relation of the first line is in the inclusion relation in the second line; and
based on determining that the relation of the first line is in the inclusion relation in the second line and the second line is in the inclusion relation in the first line, setting that the first line and the second line in the congruent relation.  

7. (Canceled)  

8. (Currently Amended) A computer system for analyzing a plurality of source code to improve quality inspection by determining a number of coding styles, the computer system comprising:
	a processor performing steps of:

analyzing the one or more extracted characteristics for an inclusion relation and a congruent relation by comparing Bi-grams or Tri-grams of two different lines from the plurality of lines, wherein analyzing the one or more extracted characteristics for the inclusion relation and the congruent relation further comprises:
determining one or more characteristics of a first line and a second line of the two different lines;
based on determining that each characteristic of the first line either equals the characteristics of the second line or unspecified, setting a relation of the first line is in the inclusion relation in the second line; and
based on determining that the relation of the first line is in the inclusion relation in the second line and the second line is in the inclusion relation in the first line, setting that the first line and the second line in the congruent relation;4 of 15
generating a plurality of node relations of a plurality of nodes based on the inclusion relation and the congruent relation, wherein each node within the plurality of nodes corresponds to each line of the plurality of source code;

determining a name of a developer by matching the one or more nodes from the plurality of nodes that have no inclusion relation to developer data; and
displaying the name of the developer.  

9-10. (Canceled)  
  
11. (Previously Presented) The computer system of claim 8, wherein the token sequence comprises one or more characters selected from a group comprising of:
a line identification label;
a unary operator;
a binary operator;
a trinary operator;
a reserved word;
a block;
a parenthesis; and
a whitespace.  

12. (Original) The computer system of claim 8, wherein extracting one or more characteristics from a plurality of lines of the plurality of source code is based on extracting characteristics using a Spacing N-Gram method that decomposes the plurality of lines into a token sequence, 

13. (Original) The computer system of claim 12, wherein analyzing the one or more extracted characteristics for an inclusion relation and a congruent relation comprises:
determining one or more N-gram items and each N-gram item count from a tokenized representation of a first line;
determining one or more N-gram items and each N-gram item count from a tokenized representation of a second line;
based on determining that each N-gram item count of the first line and the each N-gram item count of the second line are more than 0 or the corresponding each N-gram item count of the first line does not exist, setting a relation of the first line is in the inclusion relation in the second line; and
based on determining that the relation of the first line is in the inclusion relation in the second line and the second line is in the inclusion relation in the first line, setting that the first line and the second line in the congruent relation.  

14. (Canceled)  

15. (Currently Amended) A computer program product for analyzing a plurality of source code to improve quality inspection by determining a number of coding styles, the computer program product comprising:
non-transitory computer-readable tangible storage medium and program instructions stored on at least one of the one or more non-transitory computer-readable tangible storage medium, the program instructions executable by a processor, the program instructions comprising:
program instructions to extract one or more characteristics from a plurality of lines of a plurality of source code, wherein program instructions to extract the one or more characteristics from the plurality of lines of the plurality of source code is based on extracting characteristics using a Spacing Characteristics Vector method that decomposes the plurality of lines into a token sequence, and wherein the token sequence represents the one or more characteristics of each one from the plurality of lines;
program instructions to analyze the one or more extracted characteristics for an inclusion relation and a congruent relation by comparing Bi-grams or Tri-grams of two different 6 of 15lines from the plurality of lines, wherein program instructions to analyze the one or more extracted characteristics for the inclusion relation and the congruent relation further comprises:
program instructions to determine one or more characteristics of a first line and a second line of the two different lines;
based on determining that each characteristic of the first line either equals the characteristics of the second line or unspecified, program instructions to set a relation of the first line is in the inclusion relation in the second line; and
based on determining that the relation of the first line is in the inclusion relation in the second line and the second line is in the inclusion relation in the first line, program instructions to set that the first line and the second line in the congruent relation;

program instructions to determine one or more nodes from the plurality of nodes that have no inclusion relation based on the analyzed inclusion relation and the analyzed congruent relation as the number of coding styles; 
program instructions to determine a name of a developer by matching the one or more nodes from the plurality of nodes that have no inclusion relation to developer data; and
program instructions to display the name of the developer. 
 
16-17. (Canceled)  
  
18. (Previously Presented) The computer program product of claim 15, wherein the token sequence comprises one or more characters selected from a group comprising of:
a line identification label;
a unary operator;
a binary operator;
a trinary operator;
a reserved word;
a block;
7 of 15a parenthesis; and
a whitespace.  

19. (Original) The computer program product of claim 15, wherein program instructions to extract one or more characteristics from a plurality of lines of the plurality of source code is based on program instructions to extract characteristics using a Spacing N-Gram method that decomposes the plurality of lines into a token sequence, and wherein the token sequence represents a sequence of one or more letters and one or more whitespaces, wherein the one or more letters represent instructions, and wherein the one or more whitespaces are spaces typed by a user.  

20. (Original) The computer program product of claim 19, wherein program instructions to analyze the one or more extracted characteristics for an inclusion relation and a congruent relation comprises:
program instructions to determine one or more N-gram items and each N-gram item count from a tokenized representation of a first line;
program instructions to determine one or more N-gram items and each N-gram item count from a tokenized representation of a second line;
based on determining that each N-gram item count of the first line and the each N-gram item count of the second line are more than 0 or the corresponding each N-gram item count of the first line does not exist, program instructions to set a relation of the first line is in the inclusion relation in the second line; and
based on determining that the relation of the first line is in the inclusion relation in the second line and the second line is in the inclusion relation in the first line, program instructions to set that the first line and the second line in the congruent relation.  

21. (Canceled)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199